
	
		II
		109th CONGRESS
		2d Session
		S. 2718
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require full disclosure by entities
		  receiving Federal funds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Website for American Taxpayers to
			 Check and Help Deter Out-of-control Government Spending
			 Act or WATCHDOGS
			 Act.
		2.DefinitionsIn this Act:
			(1)AgencyThe term agency means an
			 Executive agency as defined under section 105 of title 5, United States
			 Code.
			(2)Contractor
			 entityThe term
			 contractor entity means any entity that receives Federal funds as
			 a general contractor or subcontractor at any tier in connection with a Federal
			 contract.
			(3)Covered
			 entityThe term covered
			 entity means any entity that receives Federal funds—
				(A)through a grant or loan, except—
					(i)a grant or loan under entitlement
			 authority; or
					(ii)a loan designated by the Office of
			 Management and Budget under section 2(a)(3); or
					(B)under a statutory provision that directly
			 references the entity receiving Federal funds, including any appropriations Act
			 (or related committee or conference report) that specifically identifies the
			 entity.
				(4)Entitlement
			 authorityThe term
			 entitlement authority has the meaning given under section 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622).
			(5)EntityThe term entity—
				(A)includes any State or local government;
			 and
				(B)shall not include the Federal
			 Government.
				3.Disclosure by
			 entities
			(a)Office of
			 management and budgetThe
			 Office of Management and Budget—
				(1)shall issue a Federal funds application
			 number to each covered entity or contractor entity that applies for such
			 number, except that if more than 1 covered entity or contractor entity share a
			 single tax identification number, only 1 Federal funds application number shall
			 be issued for those covered entities or contractor entities;
				(2)shall develop and establish an updated
			 searchable database website accessible to the public of the information
			 on—
					(A)each covered entity required to be
			 submitted under subsection (b)(3), including links to other websites described
			 under subsection (b)(3); and
					(B)each contractor entity required to be
			 submitted under subsection (c)(3);
					(3)may promulgate regulations to designate
			 loan programs which are not covered by this Act if—
					(A)the Federal funds under that program are
			 received only by individuals; and
					(B)the agency administering the program
			 exercises minimal discretion in determining recipients other than the
			 application of specific criteria of eligibility; and
					(4)after consultation with agencies,
			 promulgate regulations to provide exemptions for disclosures of information,
			 covered entities, and contractor entities in the interest of national defense
			 or national security.
				(b)Requirements
			 for covered entitiesEach
			 covered entity shall—
				(1)apply to the Office of Management and
			 Budget for a Federal funds application number;
				(2)use the Federal funds application number in
			 any application or other document relating to the receipt of Federal funds;
			 and
				(3)not later than 45 days before the end of
			 each fiscal year, file a report with the Office of Management and Budget that
			 includes—
					(A)the dollar amount, of any Federal funds
			 received by the entity in the previous 5 years and the identification of such
			 amounts in each year, including an identification of the source of funds from
			 programs based on the Catalogue of Federal Assistance, if applicable;
					(B)the entity's—
						(i)primary office and any additional
			 offices;
						(ii)the tax status; and
						(iii)tax identification number;
						(C)the full name, address, and social security
			 numbers of each officer and director of the entity;
					(D)an overall annual financial disclosure
			 statement for the previous year (with specific amounts for total lobbying
			 expenses, travel expenses, rent, salaries, and decorating expenses);
					(E)the full name, address, and social security
			 number of each employee making more than $50,000 each year in gross
			 income;
					(F)any links to the website of the covered
			 entity providing additional information on that covered entity; and
					(G)any other relevant information the Office
			 of Management and Budget may require.
					(c)Requirements
			 for contractor entitiesEach
			 contractor entity shall—
				(1)apply to the Office of Management and
			 Budget for a Federal funds application number;
				(2)use the Federal funds application number in
			 any application or other document relating to the receipt of Federal funds;
			 and
				(3)not later than 45 days before the end of
			 each fiscal year, file a report with the Office of Management and Budget that
			 includes—
					(A)the dollar amount, of any Federal funds
			 received by the entity in the previous 5 years and the identification of such
			 amounts in each year, including an identification of the source of funds from
			 programs based on the Catalogue of Federal Assistance, if applicable;
			 and
					(B)the entity's—
						(i)primary office and any additional
			 offices;
						(ii)the tax status; and
						(iii)tax identification number.
						(d)Federal
			 agenciesEach agency
			 shall—
				(1)use the Federal funds application number
			 with respect to any document relating to a covered entity or contractor entity
			 receiving Federal funds, including applications, correspondence, contracts,
			 memoranda, proposals, agreements, and receipts; and
				(2)make such information relating to covered
			 entities or contractor entities and such documents available to the Office of
			 Management and Budget as the Office may require.
				(e)Application of
			 certain Federal laws to covered entities and contractor entities
				(1)In
			 generalNotwithstanding any
			 other provision of law, the provisions of law described under paragraph (2)
			 shall apply to a covered entity or contractor entity to the greatest extent
			 practicable as though that covered entity or contractor entity is a Federal
			 agency, if 10 percent of the business expenditures or annual budget of a
			 covered entity or contractor entity is derived by or from Federal funds.
				(2)Applicable
			 lawsThe provisions of law
			 referred to under paragraph (1) are—
					(A)section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act); and
					(B)subchapter I of chapter 57 of title 5,
			 United States Code (relating to travel and subsistence expenses and mileage
			 allowances).
					(f)RegulationsThe Office of Management and Budget shall
			 promulgate regulations to carry out this Act.
			(g)Effective
			 dates
				(1)In
			 generalThis Act shall take
			 effect on January 1, 2007.
				(2)RegulationsSubsection (f) shall take effect on the
			 date of enactment of this Act.
				
